Citation Nr: 0942693	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-37 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for degenerative changes of the lumbar spine.

2.  Entitlement to an initial rating higher than 20 percent 
for degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the claims 
folders subsequently was transferred to the RO in Pittsburgh, 
Pennsylvania.

In December 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

When this case previously was before the Board in February 
2009, the Board remanded the claims for higher initial 
ratings for cervical and lumbar spine disabilities for 
additional development.  The case since has been returned to 
the Board for further appellate action.

The Board also remanded a claim for service connection for 
bilateral hearing loss disability in February 2009.  Service 
connection for that disability was granted in a June 2009 
rating decision.

In August 2009, after the certification of this appeal, the 
Veteran submitted additional evidence pertinent to his claims 
for higher initial ratings.  The Veteran, through his 
representative, waived his right to have this evidence 
initially considered by the RO in October 2009.




FINDINGS OF FACT

1.  The degenerative changes of the Veteran's cervical spine 
are productive of pain and limitation of motion, but forward 
flexion of the cervical spine is greater than 15 degrees and 
there is no ankylosis of the cervical spine.

2.  The degenerative changes of the Veteran's lumbar spine 
are productive of pain and limitation of motion, but forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
and there is no ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
degenerative changes of the cervical spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5237, 5243 (2009).

2.  The criteria for a rating higher than 20 percent for 
degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in July 2006, 
prior to the initial adjudication of the claims.  The record 
also reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran has been obtained.  In addition, he has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
should be obtained to substantiate either claim.  The Board 
is also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.




General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, the 
assignment of separate evaluations for separate and distinct 
symptomatology is not precluded where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected cervical spine and lumbar 
spine disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities.

The degenerative changes of the Veteran's cervical spine 
currently are rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5237.  The degenerative 
changes of his lumbar spine also are rated as 20 percent 
disabling under Diagnostic Codes 5010 and 5237.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  

Limitation of motion of the cervical spine and lumbar spine 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).

Under these criteria, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; 
forward flexion of the cervical spine is greater than 15 
degrees, but not greater than 30 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; the combined range of motion of the cervical spine 
is not greater than 170 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is forward flexion 
of the cervical spine is 15 degrees or less or if there is 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted if there is unfavorable ankylosis 
of the entire cervical spine; forward flexion of the 
thoracolumbar spine is 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

Note (5) to the General Rating Formula provides that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Note (5) also provides that fixation of a spinal 
segment in neutral position, or zero degrees, always 
represents favorable ankylosis.

Cervical Spine

After careful consideration, the Board concludes that the 
degenerative changes of the Veteran's cervical spine do not 
warrant a rating higher than 20 percent because the 
preponderance of the evidence establishes that forward 
flexion of the cervical spine is not limited to 15 degrees or 
less or that there the cervical spine is not ankylosed.

A July 2006 private treatment record reflects that forward 
flexion of the cervical spine was measured to 21 degrees with 
pain.  

On VA examination in August 2006, the Veteran complained of 
daily flare-ups, and physical examination revealed tenderness 
on palpation from C4 to C6.  There were no palpable muscle 
spasms, swelling, redness, or obvious deformity.  Forward 
flexion was measured to 30 degrees.  The examiner noted that 
pain was the limiting factor but that there was no weakness, 
decreased endurance, or fatigability and that repetition did 
not result in reduced range of motion.

The report of a March 2007 VA examination reflects that the 
Veteran complained of constant pain that is worse in the 
morning.  He specifically denied experiencing pain down his 
arms.  He stated that his back condition has not been a 
problem with respect to work.  On physical examination, there 
was slight kyphosis in the neck area.  Although there was 
"exquisite" pain on light palpation of the surrounding 
musculature, forward flexion was measured to 30 degrees 
without increased pain.  The examiner noted that repetitive 
testing caused increased pain, weakness, fatigue, lack of 
endurance, lack of coordination, and an additional 10-degree 
reduction in range of motion.

On VA examination in April 2009, the Veteran reported that 
his pain had worsened and complained of flares with weather 
changes and increased activity.  Physical examination 
revealed tenderness to palpation, but the examiner noted that 
the tenderness was out of proportion with the examination 
findings and that "[s]imply pressing on the skin seems to 
cause him an inordinate amount of pain."  Forward flexion 
was measured to 45 degrees with pain in the final 5 degrees.  
The examiner noted that repetition did not result in further 
limitation of motion, pain, weakness, incoordination, or 
fatigue.  Muscle strength in the upper extremities was 5/5, 
and the Veteran was sensate to light touch and pinprick in 
the upper extremities.

Finally, a July 2009 private treatment record reflects that 
forward flexion was measured to 5 degrees.  The Veteran's 
chiropractor noted that his condition was "not medically 
stationary."

In sum, the only evidence demonstrating that forward flexion 
of the Veteran's cervical spine is limited to 15 degrees or 
less is the July 2009 private treatment record.  The Board 
notes that this record is inconsistent with the other 
evidence of record.  The Veteran was able to achieve between 
20 degrees and 45 degrees of forward flexion between July 
2006 and April 2009, even considering the additional 
functional limitations resulting from pain.  Indeed, on VA 
examination in April 2009, just a few months before his visit 
to the private chiropractor, the Veteran was able to achieve 
full flexion with pain at 40 degrees.  Significantly, the 
Board notes that the April 2009 examiner determined the 
examination findings were concerning for a non-organic 
problem.  He noted that the Veteran exhibited pain which was 
out of proportion on palpation, a positive lying down 
straight leg raise test but a negative distracted straight 
leg raise test, and less-than-full effort with motor testing.  
He also noted that an X-ray study of the cervical spine 
showed normal lordosis and maintained disc height and no 
scoliotic deformity or arthritis.

In light of the foregoing, the Board finds that a 
preponderance of the evidence of record shows that forward 
flexion of the Veteran's cervical spine is not limited to 15 
degrees or less.  Moreover, there is no evidence of 
ankylosis.  Accordingly, a rating higher than 20 percent for 
degenerative changes of the cervical spine is not warranted.

The Board has considered whether there is any other schedular 
basis to assign a higher rating.  Although the evidence 
reflects several complaints of intermittent numbness in the 
upper extremities, testing of the Veteran's muscle strength 
and reflexes generally yielded normal results.  The objective 
findings do not establish the presence of any neurological 
impairment from the cervical spine disability.  
In addition, the Board notes that it is unclear whether the 
Veteran has intervertebral disc syndrome (IVDS).  A July 2006 
magnetic resonance imaging (MRI) study revealed mild 
degenerative disc signal changes and small left lateral 
osteophyte formation at C4-5 but no disc herniation or other 
acute finding.  Diagnoses of degenerative disc disease (DDD) 
and IVDS were rendered in a December 2006 VA treatment 
record, on VA examination in March 2007, and in the July 2009 
private treatment record.  However, the April 2009 VA 
examiner opined that the Veteran did not exhibit findings 
consistent with DDD and that he detected no objective 
evidence of nerve impingement.  Therefore, the Board 
concludes that a separate rating is not warranted for 
neurological impairment.

Even assuming that the Veteran has IVDS, the evidence of 
record does not establish his entitlement to a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This code 
provides that a 20 percent rating is warranted for 
incapacitating episodes lasting at least 2 weeks but less 
than 4 weeks during the past 12 months and a 40 percent 
rating is warranted for incapacitating episodes lasting at 
least 4 weeks but less than 6 weeks during the past 12 
months.  Note (1) to Diagnostic Code 5243 defines an 
"incapacitating episode" as a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.

Here, the record does not show that the Veteran has 
experienced incapacitating episodes lasting 4 weeks during a 
12-month period.  The August 2006 VA examination report notes 
that he denied any physician-ordered bed rest.  On VA 
examination in March 2007, he stated that he had experienced 
4 day-long flares since January 2007 and that on those days 
he was "couchbound" by order of his physician.  Private 
treatment records dated in December 2007 show that he 
received a doctor's excuse to miss work for 2 weeks because 
he had recently slipped and injured his back.  However, on VA 
examination in April 2009, he denied missing work because of 
his cervical spine disability and denied having been 
prescribed bed rest by a physician.  Accordingly, a higher 
rating is not warranted for the Veteran's cervical spine 
disability based on incapacitating episodes.

Consideration also has been given to assigning a staged 
rating; however, at no time during the period in question 
have the degenerative changes of the Veteran's cervical spine 
disability warranted a rating higher than 20 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Lumbar Spine

After careful consideration, the Board also concludes that 
the degenerative changes of the Veteran's lumbar spine do not 
warrant a rating higher than 20 percent.

The reports of VA examinations conducted in August 2006, 
March 2007, and April 2009 and records from private 
chiropractors dated from July 2006 to July 2009 reflect the 
Veteran's complaints of constant low back pain which worsens 
with activities such as bending and which flares on a daily 
basis.  In addition, they note that the Veteran reported 
wearing a back brace and that physical examination of his 
lumbar spine revealed pain on palpation, muscle spasm, and 
muscle hypertonicity.

These records also show, however, that forward flexion of the 
thoracolumbar spine was not limited to 30 degrees or less and 
that the thoracolumbar spine was not ankylosed at any time 
during the initial rating period.  A July 2006 record from 
the Veteran's private chiropractor reflects that forward 
flexion was measured to 78 degrees with pain and muscle 
spasm.  Forward flexion was limited to 50 degrees secondary 
to pain on VA examination in August 2006.  On VA examination 
in March 2007, forward flexion was limited to 80 degrees with 
additional pain, weakness, fatigue, lack of endurance, and 
lack of coordination after repetitive testing.  On VA 
examination in April 2009, forward flexion was measured to 80 
degrees with pain in the final 5 degrees of motion, but the 
examiner noted that repetitive testing did not cause further 
limitation of motion, pain, weakness, incoordination, or 
fatigue.  Finally, a July 2009 record from a private 
chiropractor notes that forward flexion was measured to 50 
degrees.

In sum, the record shows that, even considering the 
additional functional limitations resulting from pain, 
forward flexion of the Veteran's lumbar spine has not been 
limited to 30 degrees or less during the initial rating 
period and that the thoracolumbar spine has not been 
ankylosed.  Therefore, a rating in excess of 20 percent for 
degenerative changes of the lumbar spine is not warranted.

The Board has considered whether there is any other schedular 
basis to assign a higher rating.  As previously discussed, 
there is conflicting evidence regarding whether the Veteran 
has IVDS.  With respect to the Veteran's lumbar spine, a July 
2006 imaging study revealed minimal degenerative disc signal 
changes and mild left lateral disc bulge with tiny central 
disc protrusion at L4-5.  Diagnoses of DDD and IVDS were 
rendered in a December 2006 VA treatment record, on VA 
examination in March 2007, and in the July 2009 private 
chiropractic treatment record.  However, the April 2009 VA 
examiner concluded that the examination findings were not 
consistent with DDD and that there was no objective evidence 
of nerve impingement.  He noted that the Veteran's symptoms 
were not consistent with disc disease resulting in nerve 
impingement, especially since there was no history or 
objective findings consistent with dermatomal problems, and 
that there were several findings which were concerning for a 
non-organic problem.  The Board notes that the examiner's 
opinion is consistent with the July 2006 imaging study 
report, which specifically states that none of the 
abnormalities of the Veteran's lumbar spine impressed upon 
the nerve roots or deformed the thecal sac.  In addition, a 
private electro-diagnostic report dated in December 2006 
reflects that testing revealed no electrophysiologic evidence 
of L4 through S1 radiculopathy, focal entrapment, peripheral 
polyneuropathy, or myopathy.  

In any event, even assuming that the Veteran does have IVDS, 
there is no evidence that he experiences incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks in any 12-month period.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  The only evidence suggestive of 
incapacitating episodes are the Veteran's report of 4 day-
long flare-ups on VA examination in March 2007 and his 
absence from work due to back injury for approximately 2 
weeks in December 2007.  Since the record does not establish 
that the Veteran has experienced incapacitating episodes 
lasting at least 4 weeks in a 12-month period, a 40 percent 
rating is not warranted under Diagnostic Code 5243.
 
In addition, the Board notes that the Veteran is in receipt 
of separate 10 percent ratings for neurological impairment of 
his lower extremities.  There is no indication that he is 
seeking higher ratings for the lower extremity impairment.  
At the December 2008 videoconference hearing before the 
undersigned, the Veteran did not indicate that he was seeking 
higher ratings for the lower extremity impairment.  Moreover, 
the issues of entitlement to higher ratings for the 
neurological impairment in the lower extremities have not 
been developed for appellate consideration.

Consideration again has been given to assigning a staged 
rating; however, at no time during the period in question 
have the degenerative changes of the Veteran's lumbar spine 
disability warranted a rating higher than 20 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  In determining 
whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity 
and the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record reflects that the Veteran has not required 
frequent hospitalizations for his cervical spine and lumbar 
spine disabilities and that the manifestations of those 
disabilities are not in excess of those contemplated by the 
schedular criteria.  The record also reflects that the 
Veteran works full-time as a corrections officer and that he 
uses sick leave primarily because of his service-connected 
headache disability.  In sum, there is no indication in the 
record that the average industrial impairment from the 
Veteran's cervical spine and lumbar spine disabilities would 
be in excess of that contemplated by the assigned ratings.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial rating higher than 20 percent for 
degenerative changes of the cervical spine is denied.

Entitlement to an initial rating higher than 20 percent for 
degenerative changes of the lumbar spine is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


